Name: Commission Regulation (EEC) No 3691/88 of 25 November 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 88 Official Journal of the European Communities No L 321 /35 COMMISSION REGULATION (EEC) No 3691/88 Of 25 November 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3355/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 221 6/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3398/88 Q, as last amendfed by Regulation (EEC) No 3647/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3398/88 to the infor ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 28 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member . States. Done at Brussels, 25 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7 . 1988 , p. 1 . 3 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 296, 29 . 10 . 1988, p. 17 . 0 OJ No L 167, 25. 7. 1972, p. 9 . 0 OJ No L 197, 26. 7. 1988 , p. 10 . P) OJ No L 299, 1 . 11 . 1988 , p. 41 . (9) OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. ('!) OJ No L 183, 3 . 7. 1987, p . 18 .(8) OJ No L 317, 24. 11 . 1988 , p. 25. No L 321 /36 Official Journal of the European Communities 26. 11 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 1 11 12 1 2 3 4 1 . Gross aids (ECU) :  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,008 20,176 20,420 19,863 20,032 20,201 2. Final aids : l I (a) Seed harvested and processed in : I I  Federal Republic of Germany I I l \ (DM) 47,62 48,01 48,59 47,34 47,75 48,41  Netherlands (Fl) 53,13 53,58 54,23 52,76 53,21 53,89  BLEU (Bfrs/Lfrs) 957,56 965,60 986,02 959,12 967,28 975,44  France (FF) 142,53 143,74 149,80 145,35 146,60 147,85  Denmark (Dkr) 171,89 173,34 178,87 173,87 175,36 176,84  Ireland ( £ Irl) 15,837 15,971 16,661 16,166 16,305 16,444  United Kingdom ( £) 11,624 11,724 12,625 12,169 12,275 12,289  Italy (Lit) 29 551 29 803 31 598 30 493 30 757 30 695  Greece (Dr) 2 150,49 2 153,90 2 156,57 2 004,05 2 023,18 1 952,82 (b) Seed harvested in Spain and Il\ llIII-Il processed : ||III.I\ II\  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 979,84 3 005,78 3 033,65 2 935,18 2 961,14 2 947,31 (c) Seed harvested in Portugal and Il||IlIl|1 processed : IIIlIIIlII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 315,09 4 346,04 4 374,22 4 244,59 4.275,49 4 243,01 26. 11 . 88 Official Journal of the European Communities No L 321 /37 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period I 11 12 1 2 3 4 1 . Gross aids (ECU) : I &lt; ¢  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,508 22,676 22,920 22,363 22,532 22,701 2. Final aids : I l \ l l (a) Seed harvested and processed in : I I I I  Federal Republic of Germany (DM) 53,52 53,92 54,49 53,25 53,65 54,31  Netherlands (Fl) 59,75 60,20 60,84 59,38 59,83 60,51  BLEU (Bfrs/Lfrs) 1 077,72 1 085,77 1 106,74 1 079,84 1 088,00 1 096,16  France (FF) 161,22 162,43 168,76 164,31 165,56 166,81  Denmark (Dkr) 193,77 195,22 200,98 195,98 197,46 198,94  Ireland ( £ Irl) 17,915 18,050 18,771 18,275 18,414 18,553  United Kingdom ( £) 13,264 13,365 14,312 13,857 13,963 13,976  Italy (Lit) 33 544 33 796 35 686 34 581 ' 34 844 34 782  Greece (Dr) 2 522,49 2 525,90 2 528,57 2 376,05 2 395,18 2 324,82 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) - 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 3 365,37 3 391,31 3 419,19 3 320,72 3 346,67 3 332,84 (c) Seed harvested in Portugal and processed : I I I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 785,1 1 4 816,06 4 844,23 4714,61 4 745,51 4 713,03 26 . 11 . 88No L 321 /38 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 11 12 1 2 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 24,140 5,170 0,000 24,542 5,170 0,000 24,722 5,170 0,000 24,062 5,170 ¢ 0,000 24,440 2. Final aids : \ (a) Seed harvested and processed in (') : \ \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,39 64,08 1 156,00 173,14 207,93 19,240 14,275 36 054 2 732,17 58,33 65,14 1 175,33 176,16 211,46 19,577 14,543 36 702 2 777,78 58,76 65,62 1 193,75 182,25 216,85 20,271 15,486 38 567 2 764,41 57,28 63,88 . 1 161,88 176,97 210,92 19,683 14,950 37 273 2 587,89 58,17 64,88 1 180,13 179,84 214,27 20,003 15,207 37 894 2 645,50 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 648,10 797,28 3 710,08 797,28 3 727,77 797,28 3 612,85 797,28 3 671,17 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) :  in Spain (Esc)  in another Member State (Esc) 0,00 6 813,15 6 615;95 0,00 6 891,25 6 691,79 0,00 6 907,18 6 707,25 .0,00 ¢ 6 752,51 6 557,07 0,00 6 825,90 6 628,33 3. Compensatory aids :  in Spain (Pta) 3 594,1 1 3 657,74 3 674,88 3 558,31 3 616,62 4. Special aid :  in Portugal (Esc) 6 615,95 6 691,79 6 707,25 6 557,07 6 628,33 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) \ Current 1st period 2nd period 3rd period 4th period 5th period 11 12 ' 1 2 3 4 DM 2,071960 2,067800 2,063460 2,059360 2,059360 2,047840 Fl 2,334830 2,331220 2,327140 2,323460 2,323460 2,312780 Bfrs/Lfrs 43,463400 43,462600 43,453200 43,452299 43,452299 43,437400 FF 7,081830 7,086650 7,092770 7,099050 7,099050 7,116110 Dkr 8,002340 8,006870 8,011070 8,018620 8,018620 8,041710 £Irl 0,775360 0,775858 0,776469 0,777077 0,777077 0,778714 £ 0,656635 0,658152 0,659822 0,661272 0,661272 0,665787 Lit 1 542,62 1 548,45 1 554,48 1 559,93 1 559,93 1 575,29 Dr 171,29800 173,13200 175,04100 176,78600 176,78600 181,93000 Esc 172,40900 173,26200 174,12800 175,05900 175,05900 177,99900 Pta 136,59900 137,11200 137,73800 138,29100 138,29100 140,04600